FILED
                             NOT FOR PUBLICATION                            OCT 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO GONZALEZ,                              No. 10-17379

               Plaintiff - Appellant,            D.C. No. 3:07-cv-02303-MHP

  v.
                                                 MEMORANDUM *
D. L. RUNNELS, Secretary, California
Department of Corrections and
Rehabilitation; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       California state prisoner Francisco Gonzalez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Gonzalez

failed to raise a genuine dispute of material fact as to whether defendants knew of

and disregarded an excessive risk to his health. See id. at 1057-58 (a prison official

acts with deliberate indifference only if he knows of and disregards an excessive

risk to an inmate’s health and safety, and a difference of opinion about the best

course of medical treatment does not amount to deliberate indifference). The

district court also properly entered summary judgment for the nonappearing

defendant Clark. See Columbia Steel Fabricators, Inc. v. Ahlstrom Recovery, 44

F.3d 800, 802-03 (9th Cir. 1995) (affirming summary judgment for nonappearing

defendant where plaintiffs, in response to summary judgment motion filed by

appearing defendant, had “a full and fair opportunity to brief and present evidence”

as to claims against nonappearing defendant).

      We do not consider issues not adequately raised and argued in the opening

brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Gonzalez’s remaining contentions are unpersuasive.

      To the extent that Gonzalez seeks to amend the docket to list Rick Marino as

an appellee, that request is granted.


                                          2                                    10-17379
All remaining pending motions are denied.

AFFIRMED.




                                 3          10-17379